DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou et al. (2020/0210696).
As per claim 1, Hou et al. discloses a method of constructing a map which includes the steps of receiving image data (see at least figure 4, step 402); constructing polylines based on the image data; converting the polylines into a plurality of polyline segments, constructing lane segments based on the polyline segments (see at least figures 8A-8C, 9A-D; paragraph 0127); obtaining one or more lanes by assigning each lane segment from the lane segments to a corresponding lane; and creating a lane graph representation of the lanes, wherein the lane graph is formed by nodes representing respective lane segments, wherein each edge of the graph connects a first node corresponding to a first segment of a lane and a second node corresponding to a second segment of the lane, and wherein the second segment is adjacent to the first segment within the lane (see at least figures 7, 9B-D, 10 and paragraphs 0125 to 0134).
As per claim 2, Hou et al. discloses the step of generating a plurality of waypoints for each of the lanes in a space between positions of a left boundary of the lane and a right boundary of the lane (see at least figures 9A, 9B and paragraph 0058).
As per claim 3, Hou et al. discloses the step of comprising training data for smoothing for the plurality of waypoints (see at least figure 4 and paragraph 0102 to 0109).
As per claims 4-6, Hou et al. discloses the limitations of these claims in at least paragraphs 0027, 0029, 0041, 0054, 0057, 0074, 0082 and 0088.  
With respect to claims 10 and 20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 7-9, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-6, 10 and 16 are rejected.  Claims 7-9, 11-15 and 17-20 are objected.
The following references are cited as being of general interest:   Fernekes et al. (6,118,404), Kwant et al. (2019/0035101) and Mittal et al. (2020/0020104).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
December 2, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .